Citation Nr: 0033185	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from August 1959 to April 
1963, July 1963 to August 1967, and from September 1968 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a "back condition."  

A hearing was conducted at the RO before a local hearing 
officer in January 1998.  


FINDINGS OF FACT

1.  The RO determined in July 1995 that new and material 
evidence adequate to reopen the veteran's claim for 
entitlement to service connection for a back condition had 
not been submitted.  The veteran did not perfect an appeal, 
and the decision became final.

2.  The evidence added to the record subsequent to the July 
1995 decision of the RO, and pertaining to the veteran's low 
back disorder claim, consists of VA and private medical 
records and the veteran's own statements (including hearing 
testimony) on appeal.

3.  Evidence submitted since the July 1995 rating decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for a low back disorder.  

CONCLUSIONS OF LAW

1.  The July 1995 RO decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000). 

2.  Additional evidence received since the RO's July 1995 
decision is new and material, and accordingly, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (2000).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. § 
3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, regardless of the 
fact that the RO has heretofore utilized the language set out 
in the Colvin case, because the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The RO determined that, as shown as part of a rating decision 
dated in July 1995, new and material evidence adequate to 
reopen the veteran's claim for entitlement to service 
connection for a back condition, characterized as "herniated 
nucleus pulposes," had not been submitted.  The rating 
decision further indicated that the veteran had been treated 
for complaints of low back pain during his second period of 
service in April 1965 and was at that time diagnosed with 
mild back strain.  No other complaints referable to the 
veteran's back was noted during his second period of service.  
It was also noted as part of the rating decision that shortly 
after separation the veteran was hospitalized for an 
unrelated condition at which time he was diagnosed with 
discogenic disease, possible herniated nucleus pulposis 
[HNP].  The rating decision additionally pointed out that at 
the time the veteran re-entered the service in September 1968 
no clinical abnormalities of the back was noted, and in 
November 1968, during his third period of service, during a 
hospital admission, the veteran gave a history of slipped 
disc in 1967.  The rating decision also indicated that 
service connection was not warranted for a back condition as 
there was no evidence of a chronic back condition during 
service, and that while the veteran had given a history of 
back problems since 1971, including laminectomy in 1972 and 
additional surgery in 1975, the evidence provided no basis 
for service connection for a chronic back disorder since the 
evidence showed no relationship to his claimed back disorder 
and service.  The veteran was notified of this decision in 
July 1995.  He did not file a timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the July 1995 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in July 1995 consisted of the veteran's service 
medical records, and private and VA medical records.  

The veteran's service medical records include Reports of 
Medical Examination dated in July 1963 and June 1964 which 
show that clinical evaluation of the veteran's spine was 
noted to be normal.  Two health records, dated in April 1965, 
show that the veteran was diagnosed as having mild back 
strain.  A Report of Medical Examination dated in August 1967 
shows that clinical evaluation of the veteran's spine was 
reported to be normal.

A Certificate of Attending Physician, signed in September 
1967, shows that a private physician, J. J. Young, M.D., 
noted that he had treated the veteran from August 17 through 
19, 1967, for back pain.  He diagnosed possible discogenic 
disease.  It was also mentioned that the veteran was referred 
to another private physician, an orthopedic surgeon, Dr. 
Richards.  

A Certificate of Attending Physician, signed in October 1967 
by W. R. Richards, M. D., shows that he had treated the 
veteran from August 1967 to the present.  A diagnosis of low 
back strain, possible herniated nucleus pulposus was made at 
that time.  The report also noted that the veteran had given 
a history of having incurred a back injury while in Vietnam 
in July 1967.

A VA Summary of Hospitalization, dated in October 1967, shows 
that the veteran was hospitalized on two separate occasions 
in August 1967 after his service separation.  At both times, 
a diagnosis of herniated nucleus pulposus was indicated.  

The report of VA orthopedic and neurologic examination of the 
veteran, accomplished in October 1967, showed a diagnosis of 
herniated intervertebral disc, primarily from history.  The 
examiner also noted that few physical findings were noted on 
examination.  

A July 1991 private medical record shows that the veteran was 
admitted into Valley Baptist Medical Center and that acute 
lower back pain with severe muscle spasms without 
radiculopathy was diagnosed.  

Evidence submitted since the July 1995 decision of the RO is 
shown to include VA and private medical records and the 
transcript from the above-mentioned January 1998 hearing 
conducted at the RO.  

A letter dated in December 1996, written by a VA Clinical 
Nurse Specialist, shows that the veteran was a patient of a 
physician, Dr. J.L., at the VA Medical Center located in 
Tucson, Arizona and that the veteran had had decompressive 
surgery on his back.  Other VA medical records on file 
include an Operation Report which shows that surgery was 
performed by Dr. J.L. in December 1996.  Preoperative 
diagnoses included lumbar spinal canal stenosis, low back 
pain, and neurogenic claudication.  Operations performed were 
noted to include decompressive laminectomy at L3/4 and L4/5.  
Postoperative diagnoses were shown to be the same as the 
preoperative diagnoses.  A March 1997 letter from Dr. J.L., a 
neurosurgeon, indicates that the veteran was currently under 
his care for problems related to low back surgery.  The Board 
observes that this cited evidence clearly shows that the 
veteran currently has a low back condition.  

Also of record is a letter dated in December 1997 from the 
above-mentioned VA physician, Dr. J.L.  Therein, he pointed 
out that the veteran had contended that his original back 
problems began in the military and that he was apparently 
initially diagnosed with a back strain.  The physician noted 
that he did not have the original documentation to 
substantiate the veteran's claims.  It was further mentioned 
that the veteran had asked the physician to comment as to 
whether a herniated disc in the lumbar spine could be 
misdiagnosed as back strain.  Dr. J.L., in noting that it was 
obviously difficult to make this type of medical judgment 
retrospectively, stated that the diagnostic armamentarium 
available in the 1960's, the time in which the veteran 
sustained his injury, would not have allowed the kind of 
advanced diagnostic information afforded by modern 
technology.  Dr. J.L. went on to state that "[w]ith this in 
mind, it is my opinion that it is possible that he sustained 
a herniated disc originally."  

In the course of a hearing conducted at the RO in January 
1998 the veteran provided a comprehensive history of his back 
difficulties, beginning in the 1960's.  He also noted that he 
was required to retire from his employment due to his back 
problems.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for a low back disorder.  "New" evidence has been 
submitted, specifically, the above discussed December 1997 
letter provided by a VA neurosurgeon which essentially 
provides a "possible" nexus between the veteran's current 
back problems and his periods of active service.  Also, 
several other medical records, also discussed above, indicate 
that the veteran currently has a back condition.  
Accordingly, the Board finds that new and material evidence 
has been received with regard to the veteran's claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for a low back 
disorder.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent the appeal is granted.  


REMAND

Having reopened the claim for service connection for a low 
back disorder, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In this instance, it is clear that the veteran currently 
suffers from low back-related problems.  This fact, coupled 
with the fact that he was treated in 1965 during service for 
back problems as well as within days of his August 1967 
service separation, was hospitalized on two occasions in 
December 1967, at which time herniated nucleus pulposus was 
diagnosed on each occasion, and has been shown to have 
undergone several surgical procedures for his back since his 
service separation, necessitates, in the opinion of the 
Board, that a professional medical opinion be sought as to 
the etiology of the veteran's current low back-related 
problems.  

In view of the foregoing, further appellate consideration 
will be deferred and the issue is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers who 
treated the veteran for back problems not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2000).

2.  Thereafter, the claims folder, 
especially copies of all medical records 
concerning back-related treatment and/or 
testing, if supplied, should be referred 
to a VA neurologist.  The veteran should 
be scheduled for a comprehensive VA 
neurologic examination to determine the 
nature and extent of any low back 
pathology.  The examination must be 
conducted by an appropriate neurologist.  
All indicated tests should be conducted.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the study.  The 
examiner is requested to express an 
opinion regarding the etiology of any 
diagnosed low back disorders, and state 
whether any of the current findings are 
related to the veteran's periods of 
active service.  The examination report 
must reflect a review of pertinent 
material in the claims folder, including 
the service medical records.  The report 
of the examination should include the 
complete rational for all opinions 
expressed.

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA neurologist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should, on a de novo 
basis, readjudicate the issue concerning 
entitlement to service connection for a 
low back disorder.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and regulations 
and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 



